EXHIBIT 10.5
Performance Share Grant Agreement
     1. The Performance Share Unit Grant for the number of Units specified on
the award summary page is granted to you under, and governed by the terms and
conditions of, the 2008 Performance Plan of The Goodyear Tire & Rubber Company,
adopted effective April 8, 2008 (the “Plan”), and this Grant Agreement. Since
your awards are conveyed and managed online, your online acceptance constitutes
your agreement to, and acceptance of, all terms and conditions of the Plan and
this Grant Agreement. You also agree that you have read and understand the
provisions of the Plan, this Grant Agreement and Annex A. All defined terms used
in this Grant Agreement have the meanings set forth in the Plan.
     2. All rights conferred upon you under the provisions of this Grant
Agreement are personal to you and no assignee, transferee or other successor in
interest shall acquire any rights or interests whatsoever under this Grant
Agreement, which is made exclusively for the benefit of you and the Company,
except by will or the laws of descent and distribution.
     3. Except as otherwise provided in this Section 3, the value of the Units
will be determined and contingent upon the extent to which Performance Goals are
achieved during the Performance Period, as described in Annex A and as
determined by the Committee. As further consideration for the Units granted to
you hereunder, except as otherwise provided in this Section 3, you must remain
in the continuous employ of the Company or one or more of its Subsidiaries until
December 31, 20___, the end of the Performance Period. In the event of your
death, Retirement (defined as termination of employment at any age after 30 or
more years, or at age 55 or older with at least 10 years, of continuous service
with the Company and its Subsidiaries) or Disability (defined as termination of
employment while receiving benefits for a period of not less than one year under
a long-term disability income plan provided by a government or sponsored by the
Company or one of its Subsidiaries) prior to completion of the Performance
Period, you will receive a prorated number of Units. Any such proration will be
based on the date of your termination of employment with the Company. Nothing
contained herein shall restrict the right of the Company or any of its
Subsidiaries to terminate your employment at any time, with or without cause.
Further, in the event that you incur a Severance during the Performance Period,
the Units shall be deemed to have been fully earned at the target amount of the
award opportunity specified on the award summary page.
     4. In the event you retire or otherwise terminate your employment with the
Company or a Subsidiary and within 18 months after such termination date you
accept employment with a competitor of, or otherwise engage in competition with,
the Company, the Committee, in its sole discretion, may require you to return,
or (if not received) to forfeit, to the Company the payments made (or to be
made) hereunder which you have received (or will receive) at any time on or
after the date which is six months prior to the date of your termination of
employment with the Company. Additionally, if you have retired from the Company,
all Units granted to you hereunder which are outstanding prior to your
competitive engagement shall be automatically cancelled.
     5. The number of Units earned will be paid as follows:
          (a) Each Unit earned will be valued at a dollar amount equal to the
Fair Market Value of the Common Stock on December 31, 20___(the “Unit Value”);
provided, however, that in the event you incur a Severance during the

1



--------------------------------------------------------------------------------



 



Performance Share Grant Agreement
Period, the Unit Value of the earned Units will be determined using the Fair
Market Value of the Common Stock on the date of your Severance.
          (b) The Company will pay to you an amount equal to 50% of the Unit
Value multiplied by the total number of Units earned in cash and an amount equal
to 50% of the total number of Units earned in shares of Common Stock, less such
withholding and payroll taxes as the Company shall determine to be necessary or
appropriate (such withholding and payroll taxes will be deducted first from the
cash portion of the payment and second from the Common Stock portion of the
payment). Except as provided pursuant to an election under Section 5(c), any
payment pursuant to Section 5 of this Grant Agreement shall be made (i) after
the end of the Performance Period but in no event later than March 15, 20___; or
(ii) in the event of your earlier Severance during the Performance Period,
within 30 days after your Severance. Any fraction of a Unit will be paid to you
on the relevant date in cash, the amount of which shall be calculated in the
manner specified above.
          (c) Notwithstanding the foregoing, you may elect on a form provided by
the Company (the “Deferral Election”) to defer all or a specified whole
percentage of the aforesaid Units earned until the Optional Deferral Date (as
defined below), in which event the amount you elect to defer (which shall be
equal to the product of UE x PDE, where UE equals the number of Units earned and
PDE equals the percentage, expressed as a decimal, of the Units earned you elect
to defer) will be credited by March 15, 20___ to an account maintained in the
records of the Company and will be converted into Deferral Units (as defined
below).
               (i) The Deferral Election must be filed with the Company by, and
shall become irrevocable as of, December 31 (or such earlier date as specified
by the Company on the Deferral Election) of the calendar year next preceding the
first day of the Performance Period for which such Units would otherwise be
earned. If you first become eligible to defer the Units after the beginning of
the Performance Period (within the meaning of Section 409A of the Code and after
applying the plan aggregation rules for voluntary deferral plans), the Deferral
Election must be filed with the Company by, and shall become irrevocable as of,
the thirtieth (30th) day following the Date of Grant (or such earlier date as
specified by the Company on the Deferral Election) and shall only apply to the
Units earned after the Deferral Election becomes irrevocable using the
procedures set forth under Section 409A of the Code. Once irrevocable, a
Deferral Election shall not be amended or terminated and payment of earned Units
subject to a Deferral Election shall not be affected by a subsequent Severance.
               (ii) You must also elect on the Deferral Election whether to
receive the Deferral Units in a single lump sum on the fifth business day
following the Optional Deferral Date or, in lieu of a lump sum on the fifth
business day following the Optional Deferral Date, (1) in a series of not less
than five (5) or

2



--------------------------------------------------------------------------------



 



Performance Share Grant Agreement
more than ten (10) annual installments commencing on the fifth business day
following the Optional Deferral Date, or (2) a specified percentage of your
Deferral Units on the fifth business day following the Optional Deferral Date
and the balance of your Deferral Units in installments as specified in clause
(1) of this sentence. To the extent that you do not designate the form of
payment of the Deferral Units on a Deferral Election as provided in this
Section 5(c)(ii), then the Deferral Units shall be paid in the form of a single
lump sum on the fifth business day following the Optional Deferral Date.
     6. As used herein, the term: (1) “Deferral Unit” means an equivalent to a
hypothetical share of the Common Stock; and (2) “Optional Deferral Date” means
the first business day of the twelfth month following the month during which you
incur a “separation from service” with the Company and its affiliates within the
meaning of Section 409A of the Code for any reason (whether Retirement,
Disability, death, voluntary termination or otherwise). You will be deemed to
have a “separation from service” on the date of your termination, if after the
date of your termination you are not reasonably anticipated to provide a level
of bona fide services to the Company or any affiliate that exceeds 25% of the
average level of bona fide services provided by you in the immediately preceding
36 months (or, if less, the full period of services to the Company or any
affiliate). All computations relating to Deferral Units, fractions of shares of
Common Stock and Dividend Equivalents will be rounded, if necessary, to the
fourth decimal place.
     7. Each Deferral Unit will be credited with one Dividend Equivalent on each
date on which cash dividends are paid on shares of the Common Stock (and each
fraction of a Deferral Unit shall be credited with a like fraction of a Dividend
Equivalent). Dividend Equivalents (and fractions thereof, if any) will be
automatically translated into Deferral Units by dividing the dollar amount of
such Dividend Equivalents by the Fair Market Value of the Common Stock on the
date the relevant Dividend Equivalents are accrued to your account. The number
of Deferral Units (and any fractions thereof) resulting will be credited to your
account (in lieu of the dollar amount of such Dividend Equivalent) and shall
continually be denominated in Deferral Units until converted for payment as
provided in this Grant Agreement.
     8. On the Optional Deferral Date (to the extent you have not elected to
receive payment in installments), the whole Deferral Units then in your account
(which have not been designated for payment in installments) will be converted
as follows: (1) one half of the Deferral Units will be converted to a like
number of shares of Common Stock, and (2) one half of the Deferral Units will be
converted to a dollar amount determined by multiplying the number of such Units
by the Fair Market Value of the Common Stock on the Optional Deferral Date.
Within five business days following the Optional Deferral Date you will be paid
(a) such number of shares of Common Stock, and (b) such amount of cash. Any
fraction of a Deferral Unit will be paid to you on the relevant date in cash,
the amount of which shall be calculated in the manner specified above.
     9. If you properly elect to receive payment of your Deferral Units or a
portion thereof in annual installments, then each installment shall be in an
amount equal to the total number of Deferral Units credited to your account on
the Optional Deferral Date or on the anniversary

3



--------------------------------------------------------------------------------



 



Performance Share Grant Agreement
thereof, as the case may be, divided by the number of annual installments
remaining (including the annual installment then being calculated for payment)
to be paid. Payment with respect to your Deferral Units shall be made on the
fifth business day following the Optional Deferral Date or the applicable
anniversary thereof, as the case may be. In respect of each installment, the
number of Deferral Units payable shall be converted as follows: (1) one half of
the Deferral Units will be converted to a like number of shares of Common Stock,
and (2) one half of the Deferral Units will be converted to a dollar amount
determined by multiplying the number of such Units by the Fair Market Value of
the Common Stock on the relevant anniversary of the Optional Deferral Date (or
the Optional Deferral Date in the case of the first installment). Any fraction
of a Deferral Unit will be paid to you on the relevant date in cash, the amount
of which shall be calculated in the manner specified above.
     10. You will be required to satisfy all Federal, state and local tax and
payroll withholding obligations, and any other withholding obligations, arising
in respect of any distribution of, or right to receive any distribution of,
shares of Common Stock or cash to you. To the extent there is sufficient cash
available, such withholding obligations will be deducted from your distribution.
To the extent the amount of cash to be distributed is not sufficient to satisfy
all required withholding obligations, you may elect in writing on or before the
last day of the seventh month prior to the month during which the Optional
Deferral Date occurs to pay any such required withholding obligations as a
condition of your receipt of any distribution of shares of Common Stock or to
have the number of shares of Common Stock reduced by the number of shares
equivalent to the required tax withholding obligation based on the Fair Market
Value of the Common Stock on the relevant anniversary of the Optional Deferral
Date if payment is in installments or on the Optional Deferral Date in the case
of the first installment or payment in the form of a lump sum. To the extent
such required withholding obligations arise by reason of a deferral of Units,
the amount of the Deferral Units will be reduced, if necessary, to pay such
required tax withholding obligation.
     11. In the event of your death at any time after the end of the Performance
Period, but prior to the payment of your Deferral Units, your account balance
will be paid in a lump sum within 90 days after your death. The Deferral Units
in your account on the date of your death will be converted as follows: (1) one
half of the Deferral Units will be converted to a like number of shares of
Common Stock, and (2) one half of the Deferral Units will be converted to a
dollar amount determined by multiplying the number of such Units by the Fair
Market Value of the Common Stock on the payment date. Any fraction of a Deferral
Unit will be paid on the relevant date in cash, the amount of which shall be
calculated in the manner specified above.
     12. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 1144 East Market Street, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

4



--------------------------------------------------------------------------------



 



Performance Share Grant Agreement
     13. The obligations of the Company under this Grant Agreement will be
merely that of an unfunded and unsecured promise of the Company to deliver
shares of Common Stock and cash in the future, and your rights will be no
greater than that of an unsecured general creditor. No assets of the Company
will be held or set aside as security for the obligations of the Company under
this Grant Agreement.
     14. It is intended that this Grant Agreement shall either be exempt from
the application of, or comply with, the requirements of Section 409A of the
Code. This Grant Agreement shall be construed, administered, and governed in a
manner that effects such intent, and the Committee shall not take any action
that would be inconsistent with such intent. Without limiting the foregoing, the
Units shall not be deferred, accelerated, extended, paid out, settled, adjusted,
substituted, exchanged or modified in a manner that would cause the award to
fail to satisfy the conditions of an applicable exception from the requirements
of Section 409A of the Code or otherwise would subject you to the additional tax
imposed under Section 409A of the Code.
     Notwithstanding anything contained in this Grant Agreement to the contrary,
if you are a “specified employee,” within the meaning of Section 409A of the
Code, with December 31 being the specified employee identification date and the
following January 1 being the specified employee effective date, on the date you
incur a separation from service, then to the extent required in order to comply
with Section 409A of the Code, all payments under this Grant Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code, that are provided as a result of a separation from service and that
would otherwise be paid during the first six months following such separation
from service shall be accumulated through and paid (together with interest on
any cash amounts at the applicable federal rate under Section 7872(f)(2)(A) of
the Code in effect on the date of termination), on the first business day that
is more than six months following your separation from service (or, if you die
during such six-month period, within 90 days after your death).
     15. The Board of Directors may only terminate the provisions of this Grant
Agreement with respect to compensation deferred hereunder (referred to in this
Section 15 as the “plan”) pursuant to the following conditions:
          (a) The Company may terminate and liquidate the plan within 12 months
of a corporate dissolution taxed under Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the plan are included in your gross income in the latest of the
following years (or, if earlier, the taxable year in which the amount is
actually or constructively received): (1) the calendar year in which the plan
termination and liquidation occurs; (2) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (3) the
first calendar year in which the payment is administratively practicable.
          (b) The Company may terminate and liquidate the plan pursuant to
irrevocable action taken by the Board of Directors within the 30 days preceding
or the 12 months following a change in control event (as defined in Treasury
Regulation §1.409A-3(i)(5)), provided that this paragraph will only apply to a

5



--------------------------------------------------------------------------------



 



Performance Share Grant Agreement
payment under the plan if all agreements, methods, programs and other
arrangements sponsored by the Company immediately after the time of the change
in control event with respect to which deferrals of compensation are treated as
having been deferred under a single plan under Treasury Regulation §1.409A-1(c)
are terminated and liquidated with respect to each participant that experienced
the change in control event, so that under the terms of the termination and
liquidation all such participants are required to receive all amounts of
compensation deferred under the terminated agreements, methods, programs and
other arrangements within 12 months of the date the Company irrevocably takes
all necessary action to terminate and liquidate the agreements, methods,
programs and other arrangements.
          (c) The Company may terminate and liquidate the plan, provided that
(1) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Company; (2) the Company terminates and liquidates
all agreements, methods, programs and other arrangements sponsored by the
Company that would be aggregated with any terminated and liquidated agreements,
methods, programs and other arrangements under Treasury Regulation §1.409A-1(c)
if any participant had deferrals of compensation under all of the agreements,
methods, programs and other arrangements that are terminated and liquidated;
(3) no payments in liquidation of the plan are made within 12 months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the plan other than payments that would be payable under the terms of the plan
if the action to terminate and liquidate the plan had not occurred; (4) all
payments are made within 24 months of the date the Company takes all necessary
action to irrevocably terminate and liquidate the plan; and (5) the Company does
not adopt a new plan that would be aggregated with any terminated and liquidated
plan under Treasury Regulation §1.409A-1(c) if the same service provider
participated in both plans, at any time within three years following the date
the Company takes all necessary action to irrevocably terminate and liquidate
the plan.

6